t c summary opinion united_states tax_court jess willard canterbury petitioner v commissioner of internal revenue respondent docket no 17393-06s filed date jess willard canterbury pro_se william f barry jr for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for after the parties’ concessions the issue for decision is whether petitioner is entitled to a deduction of dollar_figure for travel_expenses under sec_162 the resolution of this issue turns on whether petitioner’s tax_home was in the new york city metropolitan area hereinafter new york or in or around jacksonville florida hereinafter jacksonville we hold that petitioner’s tax_home was in new york and therefore that he is not entitled to the deduction in issue background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits when the petition was filed petitioner resided in the state of florida in petitioner began working as a barge mate with reinauer transportation cos l l c reinauer at that time and at all relevant times thereafter petitioner resided in jacksonville as a barge mate petitioner was responsible for the operation and safety of the barge including assuring that the barge was transported in water deep enough to support the barge’s draft after being offered a job with reinauer petitioner reported to new york on date and proceeded to reinauer’s barge in brooklyn where he filled out paperwork for reinauer and began his first assignment petitioner remained employed with reinauer until sometime in petitioner was not required by reinauer to reside in new york throughout petitioner lived in jacksonville where his daughter also lived following petitioner’s initial assignment reinauer’s dispatcher called petitioner to tell him when and where to report to his next assignment once notified of his assignment petitioner reported directly to the barge whether stationed in new york harbor boston massachusetts portland maine providence rhode island or yorktown virginia when assigned to a barge stationed in new york harbor which was the case for most of his assignments petitioner usually flew to newark new jersey and took a cab to the barge the one occasion on which the barge was stationed in virginia petitioner drove from florida to the barge when petitioner was assigned to a barge petitioner had assignments during six of the assignments originated in new york harbor three in portland maine two in boston massachusetts one in yorktown virginia and one assignment beginning date did not designate an origin but the barge floated through the erie basin en route to albany and thus that assignment most likely originated in new york harbor stationed in maine massachusetts or rhode island reinauer arranged for petitioner to fly out of newark thus petitioner flew from jacksonville to newark in order to board the flight to the barge location when the barge was stationed outside new york harbor reinauer made arrangements for or reimbursed petitioner for the cost of his travel from new york to the other port on the one occasion when petitioner drove directly to the barge from his residence in florida reinauer did not reimburse him for his transportation_expenses reinauer also did not reimburse petitioner for his expenses in traveling between jacksonville and new york in traveling from his residence in jacksonville to new york to report to his barge assignments petitioner incurred airline fares cab expenses and tolls of dollar_figure before working for reinauer petitioner worked in jacksonville as well as in other locations around the country during he chose to work for reinauer in new york because the pay was twice the rate for the same work in jacksonville in addition in new york a barge mate worked weeks on and weeks off whereas in jacksonville a barge mate worked weeks on and only week off discussion generally expenditures_for transportation to and from a taxpayer’s workplace are considered personal expenses and are not deductible sec_262 sec_1_162-2 sec_1_262-1 income_tax regs however travel_expenses may be deducted under sec_162 if they are ordinary and necessary incurred while away from home and incurred in pursuit of a trade_or_business 326_us_465 the reference to home in sec_162 means the taxpayer’s tax_home 74_tc_578 67_tc_1 49_tc_557 as a general_rule a taxpayer’s principal place of employment is his tax_home not where his personal_residence is located if different from his principal place of employment mitchell v commissioner supra pincite kroll v commissioner supra pincite an exception to the general_rule exists where a taxpayer accepts temporary rather than indefinite employment away from his personal_residence in that case the taxpayer’s personal_residence may be his tax_home peurifoy v the vocational tax_home concept was first construed by this court in 5_bta_1181 and has been steadfastly upheld by this court see eg 86_tc_589 85_tc_798 67_tc_1 49_tc_557 commissioner 358_us_59 sec_162 provides that the taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceed sec_1 year similarly if a taxpayer does not have a principal place of employment the courts have determined that his residence may be his tax_home 115_tc_210 a taxpayer whose employer does not require him to travel may not deduct transportation_expenses as they are more in the nature of nondeductible personal commuting expenses commissioner v flowers supra pincite the exigencies of business rather than the personal conveniences and necessities of the traveler must be the motivating factors id pincite this court has differentiated between deductible and nondeductible transportation_expenses holding that a riverboat pilot’s transportation_expenses between his residence and points of assignment and return were nondeductible commuting expenses whereas transportation_expenses attributable to traveling directly from one assignment to another were deductible 32_tc_947 taxpayer commuted from his residence to more than points of assignment and from one assignment to another affd 283_f2d_865 5th cir the distance a taxpayer commutes to work no matter how far still represents nondeductible commuting expenses under sec_262 commissioner v flowers supra pincite although the subjective intent of the taxpayer is a factor to be considered in determining tax_home for purposes of a this court and others have consistently focused on more objective criteria foote v commissioner supra pincite petitioner contends that his tax_home was in jacksonville as that was where he maintained a home and resided while he was not working on reinauer’s barges respondent argues that petitioner’s tax_home was not his residence in jacksonville but rather in new york at his principal place of employment we agree with respondent in date petitioner began employment as a barge mate with reinauer and reported to new york where he completed paperwork and received his first assignment although each assignment typically lasted a fortnight petitioner remained employed by reinauer until thus his employment with reinauer was not temporary within the meaning of sec_162 in that he was employed for a period in excess of year there is ample evidence in the record to support the conclusion that new york was petitioner’s principal place of employment for each assignment reinauer’s dispatcher called petitioner directly to inform him when and where to report to the barge for his next assignment and petitioner reported directly to the designated location most of petitioner’s assignments originated in new york if the barge was stationed in new york harbor petitioner flew to newark from jacksonville to catch the barge if the barge was north of new york in maine massachusetts or rhode island petitioner flew to newark boarded another plane and flew to the location of the barge reinauer reimbursed petitioner for his transportation_expenses between new york and the northern locations but did not reimburse him for travel between florida and new york for the one assignment south of new york in virginia petitioner drove his personal vehicle to the barge at yorktown and was not reimbursed for such travel this pattern of reimbursement indicates that petitioner’s travel from florida to new york was regarded by his employer as a home-to-work commute petitioner testified at trial that he took the job with reinauer because he received more pay for less work indeed he earned twice as much working as a barge mate in new york compared with working in jacksonville moreover following a 2-week work period petitioner received weeks off rather than only week petitioner’s daughter also lived in jacksonville the rate of pay the time off and the proximity to his daughter suggest that it was personal choice and not business exigencies that dictated the decision by petitioner to maintain his residence in jacksonville and commute to new york see commissioner v flowers supra pincite consequently because petitioner’s position with reinauer lasted more than year and further because most of his assignments originated in new york his principal place of employment and therefore his tax_home was in new york for the relevant period in conclusion because petitioner was not away from home within the meaning of sec_162 he is not entitled to a deduction for expenses_incurred for traveling between florida and new york instead his costs were in the nature of personal expenses for commuting we thus sustain respondent’s determination on this issue conclusion we have considered all of the other arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they are without merit to reflect our disposition of the disputed issue as well as the parties’ concessions decision will be entered under rule
